          Case 1:20-cv-00591-MMS Document 1 Filed 05/12/20 Page 1 of 5
                                                      Receipt number AUSFCC-6175364


               IN THE UNITED STATES COURT OF FEDERAL CLAIMS



       In re DOWNSTREAM ADDICKS AND                           Sub-Master Docket No. 1:17-9002 L
       BARKER (TEXAS) FLOOD-CONTROL
       RESERVOIRS
       ___________________________________                             20-591 L
       THIS DOCUMENT RELATES TO:

       YOUNG et al. v. UNITED STATES OF
       AMERICA, CASE NO: 1:17-CV-01545



                        PLAINTIFFS’ SHORT FORM COMPLAINT
       By submitting this document, Plaintiffs adopts and incorporates by reference the

Consolidated And Amended Downstream Master Complaint (ECF No. 23) filed in the above

styled Sub-Master Docket on January 16, 2018, and all subsequent amendments to that

Complaint. The Plaintiffs’ Short Form Complaint is deemed Plaintiffs’ Original Complaint if it

is plaintiffs’ original pleading, and must be filed as a new complaint through the Court’s

CM/ECF system.

       If Plaintiffs have previously filed an Original Complaint, the filing of a Plaintiffs’ Short

Form Complaint amends and supersedes any prior complaint filed by the below-listed Plaintiffs

In re Addicks and Barker (Texas) Flood-Control Reservoirs, Master Docket No. 17-3000L

and/or In re Downstream Addicks and Barker (Texas) Flood-Control Reservoirs, Sub-Master

Docket No. 17-9002L.

1.     Name of Plaintiff(s):

       1.1     Matt and Traci Sharrock
       1.2     Tommy T. Maoz
       1.3     Hyunil Jo and Shina Lee
       1.4     Jerome C. and Catherine C. Yen
       1.5     Katherine L. Haute
         Case 1:20-cv-00591-MMS Document 1 Filed 05/12/20 Page 2 of 5



       1.6    Caleb S. and Juan Atwood
       1.7    Jennifer and Frank Papapanagiotou
       1.8    Weili Zhu
       1.9    Charles J. Lucas Jr.
       1.10   Ina N. O’Connor (James O. O’Connor- Deceased)
       1.11   Michael W. and Julie D. Sparks
       1.12   John D. and Lauren A. Platt
       1.13   Rajeev R. and Karen N. Pillai
       1.14   Su C. Lee
       1.15   Sophia Riemann
       1.16   Nan and Xuechen Zhang
       1.17   John D. and Cherie D. Platt
       1.18   Ashish and Shibani Gupta
       1.19   Joanna and Konrad Krakowiak
       1.20   David and Tami Young
       1.21   Prashanthi M. Prasad
       1.22   William R. and Deborah D. Regone
       1.23   Jamie and Rad Manning
       1.24   Amer A. Rahim
       1.25   Yong H. Marx
       1.26   Sook N. Byun
       1.27   Suck D. Cho
       1.28   Chil S. Ko
       1.29   John and Marylyn L. DeFilippo
       1.30   Jorge E. Galindo
       1.31   Gerrit O. Kirkwood
       1.32   William H. and Debora H. York
       1.33   Gerald and Marian Siegmyer
       1.34   John Hughes Tenison
       1.35   Stephen E. and Erin R. Danielson
       1.36   Energy Building Systems, Inc
       1.37   Kaslik Investments, L.C.
       1.38   Monzer Hourani
       1.39   Kaslik Investments, L.C.
       1.40   Mary C. Horany
       1.41   Energy Progression Systems, Inc.
       1.42   Sachin Sheldekar

2.     Location by address of Plaintiff(s) property subject to Plaintiff(s) allegations of a Fifth

Amendment taking without just compensation as a result of Addicks/Barker reservoir releases:

       1.1    14354 River Forest Drive, Houston, Harris County, Texas 77079
       1.2    102 Lakeside Oaks Drive, Houston, Harris County, Texas 77042
       1.3    402 Isolde Drive, Houston, Harris County, Texas 77024
       1.4    411 Kickerillo Drive, Houston, Harris County, Texas 77079

                                                 2
     Case 1:20-cv-00591-MMS Document 1 Filed 05/12/20 Page 3 of 5



1.5     111 Warrenton Drive, Houston, Harris County, Texas 77024
1.6     210 Lakemere Street, Houston, Harris County, Texas 77079
1.7     515 Nottingham Oaks Trail, Houston, Harris County, Texas 77079
1.8     201 Vanderpool Lane, Unit 14, Houston, Harris County, Texas 77024
1.9     15179 Kimberley Court, Unit 54, Houston, Harris County, Texas 77079
1.10    15707 Walkwood Drive, Houston, Harris County, Texas 77079
1.11    906 Crossroads Drive, Houston, Harris County, Texas 77079
1.12    926 Coachlight Drive, Houston, Harris County, Texas 77077
1.13    827 Daria Drive, Houston, Harris County, Texas 77079
1.14    240 Litchfield Lane, Houston, Harris County, Texas 77024
1.15    12639 Huntingwick Drive, Houston, Harris County, Texas 77024
1.16    201 Vanderpool Lane, Unit 12, Houston, Harris County, Texas 77024
1.17    13818 Starhill Court, Houston, Harris County, Texas 77077
1.18    907 Bayou Parkway, Houston, Harris County, Texas, 77077
1.19    12633 Huntingwick Drive, Unit 171, Houston, Harris County, Texas 77024
1.20    15130 Turkey Creek Drive, Houston, Harris County, Texas 77079
1.21    1107 Briar Bayou Drive, Houston, Harris County, Texas 77077
1.22    15134 Turkey Creek Drive, Houston, Harris County, Texas 77079
1.23    1114 Fleetwood Place Drive, Houston, Harris County, Texas 77079
1.24    12362 Honeywood Trail, Houston, Harris County, Texas 77077
1.25    11711 Memorial Drive, Unit 73, Houston, Harris County, Texas 77024
1.26    12633 Memorial Drive, Unit 48, Houston, Harris County, Texas 77024
1.27    12633 Memorial Drive, Unit 191, Houston, Harris County, Texas 77024
1.28    110 Lakeside Valley Drive, Houston, Harris County, Texas 77042
1.29    14711 Quail Grove Lane, Houston, Harris County, Texas 77079
1.30    602 Woodbend Lane, Houston, Harris County, Texas 77079
1.31    1246 Almond Grove Drive, Houston, Harris County, Texas 77077
1.32    10107 Shady River Drive, Houston, Harris County, Texas 77042
1.33    201 Vanderpool Lane, Unit 128, Houston, Harris County, Texas 77024
1.34    11102 Riverview Drive, Houston, Harris County, Texas 77042
1.35    12914 Kingsbridge Lane, Houston, Harris County, Texas 77077
1.36    1 Carlton Park Court, Houston, Harris County, Texas 77024
1.37    2 Carlton Park Court, Houston, Harris County, Texas 77024
1.38    3 Carlton Park Court, Houston, Harris County, Texas 77024
1.39    4 Carlton Park Court, Houston, Harris County, Texas 77024
1.40    5 Carlton Park Court, Houston, Harris County, Texas 77024
1.41    7 Carlton Park Court, Houston, Harris County, Texas 77024
1.42    13826 Trailville Drive, Houston, Harris County, Texas 77077

a.      Tax number for identified property:

        1.1    0973420000026
        1.2    1080250000003
        1.3    0900260000025
        1.4    0983530000004
        1.5    0925410000005

                                        3
     Case 1:20-cv-00591-MMS Document 1 Filed 05/12/20 Page 4 of 5



        1.6    0942060000093
        1.7    1000790000015
        1.8    1043940000014
        1.9    1090730000054
        1.10   1075140000005
        1.11   1075190000009
        1.12   1079070000031
        1.13   1075170000007
        1.14   1062130000126
        1.15   0993690000174
        1.16   1043940000012
        1.17   1079150000037
        1.18   1161720120021
        1.19   0993690000171
        1.20   0992650000010
        1.21   0954320000018
        1.22   0992650000009
        1.23   1143010010018
        1.24   1012750000015
        1.25   1133610000005
        1.26   1118290040012
        1.27   1118290180001
        1.28   1080250000007
        1.29   1000030000011
        1.30   1157920010017
        1.31   1139700000015
        1.32   0932180000781
        1.33   1043940000128
        1.34   1023870000016
        1.35   1158000000007
        1.36   1158870010001
        1.37   1158870010002
        1.38   1158870010003
        1.39   1158870010004
        1.40   1158870010005
        1.41   1158870010007
        1.42   1079160000004

b.      Real property interest possessed by Plaintiff(s) alleged to have been taken

        Ownership (i.e., fee simple) __X__ Leasehold __X__ Other _______

c.      Manner of alleged taking of the property interest(s) listed in paragraph 2(b) above

        Temporary _____ Permanent _____ Both __X__.



                                         4
         Case 1:20-cv-00591-MMS Document 1 Filed 05/12/20 Page 5 of 5



3. Type of property alleged to have been taken:

       Real Property _____ Personal Property _____ Both __X__.



                                            RESPECTFULLY SUBMITTED,

                                            McGEHEE  CHANG, LANDGRAF, FEILER
                                     By:    /s/ H. C. Chang
                                            Jack E. McGehee
                                            jmcgehee@lawtx.com
                                            H. C. Chang
                                            hcchang@lawtx.com
                                            10370 Richmond Ave., Suite 1300
                                            Houston, Texas 77042
                                            (713) 864-4000
                                            (713) 868-9393 fax

                               CERTIFICATE OF SERVICE

        I hereby certify that on May 12, 2020, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF system, which will send
notifications of such filing to the CM/ECF participants registered to receive service in this
matter.

Dated: May 12, 2020                         By: /s/ H.C. Chang
                                                   H. C. Chang




                                                  5
